DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-20-2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image1.png
    194
    718
    media_image1.png
    Greyscale

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 15, and 17-18 of U.S. Patent No.  9,538,811 (herein after 811) in view of Wu (2013/0000157). 
Claims 1-6 are rejected over claims 1-2 of 811 (a midsole having plurality of first blind holes and plurality of second blind holes extending from the outer surface, wherein the holes is arranged in an auxetic configuration, and wherein deep holes are surrounded by a shallow holes). 811 does not teach the plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes, wherein the blind hole is disposed in the heel area, wherein the holes are arranged in different patterns which includes the fourth depth is greater than the third, the third greater than the first, and first is greater than the second. Wu teaches a midsole (fig 1, member 12) having plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes (fig 4 annotated above), wherein the blind hole is disposed in the heel area, wherein the holes are arranged in different patterns (fig 3) which include the fourth depth is greater than the third, the third greater than the first, and first is greater than the second (fig 4 annotated above). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the blind holes of 811 by using the attribute and location of blind holes, as taught by Wu, in order to reduce cost, adequate cushioning capacity, and comfort walking (Wu, para 0005).
Claims 1-2 and 5-6 are rejected over claims 15 and 17-18 of 811 (a midsole having plurality of first blind holes and plurality of second blind holes extending from the outer surface, and the holes is arranged in an auxetic configuration). 811 does not teach the plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes, wherein the blind hole is disposed in the heel area, wherein the holes are .

Claims 1-2 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,206,455 (herein after 455) in view of Wu (2013/0000157). 
Claims 1-2 and 5-6 are rejected over claims 1 and 10 of 455 (a midsole having plurality of first blind holes and plurality of second blind holes extending from the outer surface, and the holes is arranged in an auxetic configuration). 455 does not teach the plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes, wherein the blind hole is disposed in the heel area, wherein the holes are arranged in different patterns which includes the fourth depth is greater than the third, the third greater than the first, and first is greater than the second. Wu teaches a .

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, and 12 of U.S. Patent No. 10,271,615 (herein after 615) in view of Wu (2013/0000157). 
Claims 1-6 are rejected over claims 1 and 4 of 615 (a midsole having plurality of first blind holes and plurality of second blind holes extending from the outer surface, wherein the holes is arranged in an auxetic configuration, and wherein deep holes are surrounded by a shallow holes). 615 does not teach the plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes, wherein the blind hole is disposed in the heel area, wherein the holes are arranged in different patterns which includes the fourth depth is greater than the third, the third greater than the first, and first is greater than the second. Wu teaches a midsole (fig 1, member 12) having plurality of blind holes are different in attribute, wherein the attribute is a depth of the 
Claims 1-2 and 5-6 are rejected over claims 10 and 12 of 615 (a midsole having plurality of first blind holes and plurality of second blind holes extending from the outer surface, and the holes is arranged in an auxetic configuration). 615 does not teach the plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes, wherein the blind hole is disposed in the heel area, wherein the holes are arranged in different patterns which includes the fourth depth is greater than the third, the third greater than the first, and first is greater than the second. Wu teaches a midsole (fig 1, member 12) having plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes (fig 4 annotated above), wherein the blind hole is disposed in the heel area, wherein the holes are arranged in different patterns (fig 3) which include the fourth depth is greater than the third, the third greater than the first, and first is greater than the second (fig 4 annotated above). It would have been obvious to one of ordinary skill in the art before the effective filling .

Claims 1-2 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No.  10,993,501 (herein after 501) in view of Wu (2013/0000157). 
Claims 1-2 and 5-6 are rejected over claims 1 and 11 of 501 (a midsole having plurality of first blind holes and plurality of second blind holes extending from the outer surface, and the holes is arranged in an auxetic configuration). 501 does not teach the plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes, wherein the blind hole is disposed in the heel area, wherein the holes are arranged in different patterns which includes the fourth depth is greater than the third, the third greater than the first, and first is greater than the second. Wu teaches a midsole (fig 1, member 12) having plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes plurality of blind holes are different in attribute, wherein the attribute is a depth of the blind holes (fig 4 annotated above), wherein the blind hole is disposed in the heel area, wherein the holes are arranged in different patterns (fig 3) which include the fourth depth is greater than the third, the third greater than the first, and first is greater than the second (fig 4 annotated above). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the blind holes of 811 by using the attribute and 
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732